OFFICE     OF THE ATTORNEY GENERAL                   OF TEXAS
                                      AUSTIN 11
 OROVLR
      SLLLLRS
 AlTORP4CV
      OmrnAL


lamorcrblo   1. b. Cukdo
AarLta8t     8oorota
tuar     Mat0 ?arb Lrd
Awtl8,    Tual


                                        Boa


                 Tour noont        roqwrt
roada,       in prt,      aI follarrr

                  'Tbo flML       qttortion
         quert     an   opl8108    up00   ir
         010 927* ropoalr Artlclo
                        -- doer npt
         IS Artlclo .- 9na




                                                   ot rqmal    Artlclo      928b,
                                                   ion8 oonrtltuto        ‘vatorr



                                               of b river   flovlng      through


                   ‘(b)  A lake lying    vholly   vithin    a atate  park
         and     fomad   by impounding     the vatsr     of a stream  flov-
         ing     through a state   park.
                                                                                                   806

ltonorrblo       0. b. CuI4d0,        pago 2


            l
            to ) Tbet             portion    of   l lake      lying vltbln         l
        o k to
            p a rlvoa
                    k          though       tho kluioo         of tho tiko         Ir
        outoldo        of tho park.
                 Act0 1945,       49tb kgIslatur0,   pgo 13, chptor    9, appoar-
lag    +o Utlolo          927a,   Vvmon’o   Anaotatod Penal Codo o?.Toxao,   road8
aa    ?ollovo    8

                 %ooticn
                      1.            Tborr    oh11     bo no alomod          loaoon
        or porlod of tlmo vhoa it lb~ll k ualrvfU                            to take,
        eatoh ar retain frroh vator floh by tho wo                           o? ordl-
        rnw hook cad 1Ino o r lrtlflolel     luror.    Other, do-
        vlooo,  tho wo of vhlob IO pomlttod by lav, uy bo
        auod for tho purpooo    of takiag fnrh    vator flrh rt
        anr tlmo of the roar, but only In oapllanao         vltb
        ouah otbor rootrlotIoao    l8 lre plaood on tholr      uoo
        br the lava of thlr o&to.

             ‘860. 2. IL #till   bo ualwiul    for mr p4rron
        to kko fra   public fnoh   vaton    =d ~~,trIn, or plbco
        la w          eoakIaor,     bent,    orool,    llrobox        or   on ml        flmh-
        ltrlngor any large-mouth              black    bar,       Dull-mouth            black
        bror,        rpottod brro, OF UI~ rub-opocloo     of Urge-mouth
        black kro,         null-mouth    blmk  bar@, rpottod boa,     that
        Ia low         th&n I)OVOLI (7) lnohor in loagth.

             ‘8oc. 3. Xt oh11 bo wil~vhrl   for 8nr person In
        any ow der to catch and rokla,   or to plwo  on oc In
        w       dovloo or oontalnor   for holdlag  8~   vhllo   ho 18
        flohiag,    uir floh tht     IO t+ken ?r#   the public   fnoh
        vaton    or thlr stat0     la UOeM o? the ?ollovIag      1la1trr
        large-mouth     black bra,    rull-mouth   black Maa, opottod
        barr, or lny rub-opoclor        of tbo lUO, rIngly    or ln the
        lg g ng a to  ,
                  ?l?tom          (15),  of vhlch not more than ten                         (10)
        oh11     be of gnator length        thbn   @loron (11) Incheat
        vhlto    barr, tventy-five      (25)~ blue catfish,      channel                    cat-
        flrh and yollov      oatfirh,    rfngly    or In the aggregate,
        tventy-flvo    (25); crappie       or vhltr   perch,  tventy-five
         (25).
                 %ction  4. Any person vho violate8       any provision8
        of thir Act, upon conviction      rhall  be fined   in a awn not
        lean than  Flvo ($5.00)  Dollare,     nor more than Fifty
        ($50 .OO) Dollars.
Honorable      1.     b.    CuIado,    pago 3



                “800. 5. All lava or wrto of lavm, local,
        genolrl     or lpooIb1, insofar am they provldo a clooad
        ouscm     or porlcd of tI8o vhon It IO unlav?ul         to kko
        or catoh fish     or to uoo lrtl?IcIal     luno,    or insofar
        aa thor provide l llrm lImIt,        pomoemoIon 1IaIt or
        dally    catch lI8It,   or othwvIoo    oonfllot   vlth my
        provloIon     of this Act, shall    bo and the DUO are
        horobr n~olod;        lxcopt that nothing horoln con-
        klnod     oball npoal    Chapter 213, Houoo bill      lo. 654,
        Rogulrr boooIon, 48th kglmlatun,           or ngulati~no
        udo     thoroundor to govom the tokw          of flmh In I&ko
        TOXCU, vhloh IO tho body of vator irpoundod by the
        dem bt      ~nloon,        Toxam.   l


               hots 1941,          47th LogIolaturo,   pago 1416, ohaptor 652,
paragraph      1, appearing          am Artlolo   928b, Vomon’o Annotated Polul
Codo    of   Toxro,        roads   am ?ollovo~

               %hoevor mh~ll take, catch, lno nmo ,or tmp
        UJ fish by any ~oano vhtoomvor      In any vatoro vhlch
        are vlthln    tho con?Inoo of anr public park under the
        oontrol    of tho Tuao State Parks bard, vlthout   the



                                                   ‘vanant any porooa found
        omlttIng   l violation                  of any provision of this Act.”
        (mphao IO rddod)
           It vi11 bo notod that   the bglolaturo        In tho noxt-abovo-
quoted ltatuto   ham vemtod In the keopwo     , wrotakoro      or lupmrIntond-
onto of public   parks tho solo dIoorotlorury       pcvor of maying vho may
and vbo BET not fish Lo the vatorm thorvln        ispoundod.     In no ray
domm the Leglolrturo   mot up ltanbardm or nmtrlctlonm          to be follov-
ed by lald caretakers, but rather     It subjects      thooo cItIzonm dmmlr-
Ing SImhIng prlvllegoo    to the vhlmm of an ldalnlmtratlve         officer.

             This being true,     ve deem It l.nomcapable that Article
928b,    Vsrnon’m   Annotated Penal Cod., must first         be conmldered    In
the light     of Its conmtItutIonalIt~     beion    any endeavor     to anmver
your quemtionm      in the order In vhlch      they are propounded.       We ad-
vance   this   proposition   for the self-evident      reamon that should
Article    928b, Vernon’s    Annotated   Penal Code, fall      to meet the vell-
deflncd    temtm of conmtltutlon6llty,       It vould    render moot your Inquiry
concerning      its rmpmal by Article    927a, Vernon's Annotated        Penal Code,
lupra.
Honomblo       t.   b. Culrdo,          pqgo 4



               With this     pnUmo    In Bind, vo Invito               to rour        attention
tho Solloving        portinont   luthorltleo  I

              SeatIcna5,   wgo 924, Volm•                     11 of tiorla        Jurlopru-
denoe,     roads, in part, 80 ?oll~vot
                “On0 of tho moot Important to&to lm to vhothor
        pmrtloular    lwo uount to UI InvalId dole~tlon                of
        logIo~tIvo      povor IO found In the oaplotonooo            of
        the rktuto      lm It rppure      vhon It lo~vor tho hands
        of tho logIo~tun.          The gononlly        noog43Iood pria-
        clple    IO th a t l lw muat bo 00 oaplok            in all Its
        terns end pr~vIolonm vhon It lo~voo the logIo&tIvo
        brurch of the govomwnt           that- n0thl.u IO loft to
        the judmont       of tho lloctorm o r other lmolntoo           or
        aolorpto OS th0 loelml~turo.            oh     mt      d tl
        prlvllogom,     or OblIptIOnO       gr8ntfdror     &oo%     %t
        bo dofinitely      flxod or dotomInod,         or the rule-
                                ba fix d U
        vhlob th
        clomrly ~d%?&t~l~
                             t

        IO mmood br tho loglolbturo
                                              l  dotrmlnod
                                       :tiblSobod,
                                                               must be
                                                        vhon the act
                                              and bpprovod by the
         govomor.         Th     lav   wmt    b8 porfoot, f-1,           and    do-
         cIolvo   in all of Its parts,   and the dIocntIon
         vhloh lo glvon must rolato only to lxooutlon.         One
         court ham hid dovn tho rule that       In oonoldorlng
        ~vhathmr a section    of a rt8tuto IO oaploto     or ia-
         srploto,    tho toot IO vhethor the prcvIoIon      IO ouf-
         ?IcIontl~ do?IaIto and aortain to enable ana mad-
         ing It to knw him rl       to and obl@tIanm     thorwn-
         dor.”    (~p&mIo    ourm r

               Sootion 234, paga 947, Volm•                    11,   of Amorlcan Jurlopru-
demo,       r0Odo, in part, am ?oll~~o:
                 ‘4 l l Any lav vhlch luthorlroo               th. ISSuing or
         vlthholdlng        of licenses,      pe~ltm,      or approvals       or
         sanctions       other adaInImtrrtIve          functlonm      in much a
         -mr       am    the drmlgnatcd       o?fIclalm     arbitrarily       choose,
         vlthout      rmfmnncm      to all    of the clams to vhlch           thm
         lav under conmlderatlon            vam intended       to apply and
         vlthout      being controlled         or guided by my defhiie
          rule or mpeclflod         conditions      to vhich     all    mimllar~~
         sltuatmd      may conform,       Is unconstitutional          and void.
         l   . .”     (Eimphaslm added)

                SectInn        420,    page   911,   Volume    12 of   Corpus    Jurlm,       mad8
am follovm~
                                                                                       809


iiononble    P. 0. Cmlado,        wgs    5



              “The legImlaturo    MJ authorize       a particular
      board of offlcorm       vho have charge      of a portion      of
      the a??aIrm     of the stat0 or a city,        much am a
      baard of hoelth,      of police,    or of oattlo      camatlo-
      olonorm,    to make reasonable      police    ~188 and regu-
      latlonr   . But It cannot 8bdIcato         Its ovn police
      povor    on any l ubJect and confer much paver on a
      board to be exercised       according     to the uncontrullod
      dImcretIon     of much board.’

           In conformity vlth  themo gonoral               oktoronto      of   the   lav,
ve quoto from the cmme of Brovn vs. il\rmblo               011 b Reflnlmg       Coatpan~,
83 S. V. (2d) 935, ae follovmr




                                          ~76.QIwT.rih)
      Iangever  v. M!ller   124 Tax.
      1025. 96 A. L. R. $36. and             l
                                             uth o rc ltlo
                                                       ited1
                                                           m
      Pan&&Re?.     Co. v. &n,    293 U. 9. 388, 55 8;
      Ct. 241, 79 L. Ed,         1 A. L. A. Schechter
      Poultfy  Corp. v.           5 9. Ct. 837, 79 L. Rd.
      -*        (Emphamlm  added

            Tho lmpetum giving
                           .     rlmo to the creation       of the above -01 .ted
authorltloo   stoma fzw   tho doclmlonm     aonmtrulng   Article  3, Section    1,
of the Texas Constitution    vhlcb   provldom   am ?ollovor

               “Section   1.    The Leglol8tIve     pover of this
       Stat0    shall   be vemtod In a Senate lnd Houoo of Rep-
       resentatives,      vhlch   togethrr    shall  be styled   ‘The
       Le&mlatura       of the State     of Texas. I8

             In applying        theme veil-founded       prohibitions       and tests    to
the instant     statute,      It 1~ apparent      that the Laglslature          has not
only failed     to prescribe       standards     or remtrlctlonm        to vhlcb   the
keeper   or caretaker       of public      parks must adhere,        but also t::am dale
gatsd to an admlnlst~tlve             officer    the mole dlmcretlon         In leglalab-
ing on the inherent         rldhtm of cltlcens;        1. a.,     to arbitrarily      legis
late by declarln,:       vZ:o may and vho may not fish            :n vatcrm impounded
in state    parks,   and thereby        render   tt!e vlolatgr      subject    to a fine    3,f
One Hundred Dqllars         ($123).
                                                                                           8i0


Honorable        t.   8.     Camlade,    page 6


              It therefore              loglcally  follovs  thnt ln     the opinion   of
thlr    Department   Article              928b, V. A. P. C., vhollr       fall8 to aeet
the required          teat     of oonrtItutIon8lIt~      and I8 thereby        void.
                  In vIev      of thi8 holdlng,ve   feel it       I8   8elf-evident       that
l   fur th e r   dircurrion        Of the quertlonr   mired       In JOUP bqUiry          18
UeOO88arJ.


                                                          YOUr8    very    truly
                                                          ATTORtW OEIIBRAL
                                                                         OP TEXAS


                                                           BY           ebw
                                                                                      A88i8tUlt

BN/JCP